DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 10, 12-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al., US PGPUB No.  20160148419 A1, hereinafter Ahn, and further in view of Ilic et al., US PGPUB No. 20210141076 A1, hereinafter Ilic.

	

Regarding claim 10, Ahn discloses a system (Ahn; a system [¶ 0094 and ¶ 0096-0098]), comprising:
a head-mounted display (Ahn; a wearable smart device (i.e. HMD, glasses) [¶ 0094 and ¶ 0098]);
a storage apparatus storing one or more instructions (Ahn; a storage apparatus storing one or more instructions [¶ 0097 and ¶ 0099]); and 
a computing apparatus connected to the head-mounted display and the storage apparatus and configured to execute the instructions (Ahn; a computing apparatus connected to the wearable smart device (i.e. HMD, glasses) and the storage apparatus and configured to execute the instructions [¶ 0094 and ¶ 0096-0098]) to: 
analyze a plurality of light regions of a plurality of continuous images (Ahn; instructions, as addressed above, to analyze a plurality of light regions of a plurality of continuous images/tiles [¶ 0049-0052]; wherein, a lighting operation of calculating  an influence of a light source on a pixel [¶ 0083]; moreover, assigning lighting to each tile [¶ 0083-0084]), and project each of the light regions according to a coordinate position of the head-mounted display corresponding to the continuous images to generate a plurality of three-dimensional vectors (Ahn; project each of the light regions according to a coordinate/point position of the wearable smart device (i.e. HMD, glasses) corresponding to the continuous images/tiles to generate a plurality of 3D vectors [¶ 0056-0057 and ¶ 0060-0061]; moreover. a tile including the point is determined using a normal vector direction [¶ 0062-0063]; still further, dot product operations in relation with vector calculations in determining coordinates/points [¶ 0064-0066], VPLs sampled in 3D space [¶ 0075-0076]; wherein, a virtual point light (VPL) sampled in 3D space is in relation with one or more vectors [¶ 0046-0048]), wherein the continuous images comprise a current image (Ahn; the continuous images/tiles comprise a current image [¶ 0045-0046 and ¶ 0051-0052], as illustrated within Fig. 2); 
cluster the three-dimensional vectors to predict a directional light in the current image (Ahn; instructions, as addressed above, to cluster the 3D vectors to predict a directional light in the current image [¶ 0089-0092]); and 
calculate a plurality of intersection points between the three-dimensional vectors (Ahn; instructions, as addressed above, to calculate a plurality of intersection points between the 3D vectors [¶ 0053, ¶ 0058, and ¶ 0078-0079]; moreover, directions of the normal vector n of one or more points [¶ 0060-0061]), and predict a point light in the current image according to the intersection points (Ahn; predict/estimate a point light in the current image according to the intersection points [¶ 0084 and ¶ 0087-0088]; moreover, virtual point light [¶ 0046, ¶ 0048, and ¶ 0061]). 
Ahn fails to disclose a mixed reality system.
However, Ilic teaches a mixed reality system (Ilic; an AR system [¶ 0006 and ¶ 0026]).
Ahn and Ilic are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Ahn, to incorporate a mixed reality system (as taught by Ilic), in order to provide an augmented reality environment that allows for improved user immersion (Ilic; [¶ 0003-0005]).

Regarding claim 12, Ahn in view of Ilic further discloses the mixed reality system according to claim 10, wherein the head-mounted display (Ahn; the wearable smart device (i.e. HMD, glasses) [¶ 0094 and ¶ 0098]) further comprises:
to obtain the three-dimensional vectors of the light regions corresponding to the head-mounted display (Ahn; the wearable smart device (i.e. HMD, glasses), as addressed above, comprises obtaining the 3D vectors of the light regions corresponding to the wearable smart device (i.e. HMD, glasses) [¶ 0060-0062 and ¶ 0090-0092]).
Ilic further teaches the head-mounted display (Ilic; the HMD [¶ 0026], as illustrated within Fig. 1) further comprises:
an image capturing apparatus connected to the computing apparatus (Ilic; the wearable smart device (i.e. HMD, glasses), as addressed above, comprises an image capturing apparatus connected to the computing apparatus [¶ 0032-0033 and ¶ 0041], as illustrated within Fig. 3), wherein the computing apparatus is configured to project each of the light regions into a three-dimensional space according to the coordinate position of the head-mounted display corresponding to the continuous images by using intrinsic parameters and a pose of the image capturing apparatus corresponding to the continuous images (Ilic; the computing apparatus is configured to project each of the light regions into a three-dimensional space according to the coordinate position of the head-mounted display corresponding to the continuous images by using intrinsic parameters and a pose of the image capturing apparatus corresponding to the continuous images [¶ 0033, ¶ 0049, and ¶ 0062-0063]; moreover, pose associated content projection [¶ 0070 and ¶ 0072-0073], as illustrated within Fig. 10; wherein light regions corresponds to one or more determined areas [¶ 0033 and ¶ 0043-0045], as illustrated within Fig. 2 and Fig. 5), to obtain the waves of the light regions corresponding to the head-mounted display (Ilic; obtain the waves of the light regions corresponding to the head-mounted display [¶ 0043-0045], as illustrated within Fig. 5).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Ahn as modified by Ilic, to incorporate the head-mounted display further comprises: an image capturing apparatus connected to the computing apparatus, wherein the computing apparatus is configured to project each of the light regions into a three-dimensional space according to the coordinate position of the head-mounted display corresponding to the continuous images by using intrinsic parameters and a pose of the image capturing apparatus corresponding to the continuous images, to obtain the waves of the light regions corresponding to the head-mounted display (as taught by Ilic), in order to provide an augmented reality environment that allows for improved user immersion (Ilic; [¶ 0003-0005]).

Regarding claim 13, Ahn in view of Ilic further discloses the mixed reality system according to claim 10, wherein the head-mounted display (Ahn; the wearable smart device (i.e. HMD, glasses) [¶ 0094 and ¶ 0098]) further comprises:   
a locator connected to the computing apparatus and configured to determine the coordinate position of the head-mounted display (Ahn; the wearable smart device (i.e. HMD, glasses), as addressed above, a GPS (i.e. locator) connected to the computing apparatus and configured to implicitly determine the coordinate position of the wearable smart device (i.e. HMD, glasses) [¶ 0098]).

Regarding claim 14, Ahn in view of Ilic further discloses the mixed reality system according to claim 10, wherein the computing apparatus (Ahn; the computing apparatus, as addressed within the parent claim(s)) is configured to: 
cluster the three-dimensional vectors by using a clustering method to generate a plurality of light clusters (Ahn; the computing apparatus, as addresses above, is configured to cluster the 3D vectors by using a clustering method to generate a plurality of light clusters [¶ 0090-0092]); and 
determine the directional light from the light clusters according to confidence of each of the light clusters and a confidence threshold (Ahn; the computing apparatus, as addresses above, is configured to determine the normal/directional light from the light clusters according to confidence of each of the light clusters and a threshold value (i.e. confidence threshold) [¶ 0090-0092]).  

Regarding claim 15, Ahn in view of Ilic further discloses the mixed reality system according to claim 10, wherein the computing apparatus is configured to cluster the three-dimensional vectors of a direction vector (Ahn; the computing apparatus, as addressed by the parent claim(s), is configured to cluster the 3D vectors of a normal/direction vector [¶ 0060-0062 and ¶ 0075-0076]).  

Regarding claim 20, the rejection of claim 20 is addressed within the rejection of claim 10, due to the similarities claim 20 and claim 10 share, therefore refer to the rejection of claim 10 regarding the rejection of claim 20; however, the subject matter/limitations not addressed by claim 10 is/are addressed below.
Ahn discloses a non-transitory computer-readable recording medium configured to record programs (Ahn; a non-transitory computer-readable recording medium configured to record programs [¶ 0094, ¶ 0096-0097, and ¶ 0099]), wherein the programs are loaded by a processor in a computing apparatus to perform the following steps (Ahn; the programs are loaded by a processor in a computing apparatus to perform the following steps [¶ 0094, ¶ 0096-0097, and ¶ 0099]).
(further refer to the rejection of claim 10)

	

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Ilic as applied to claim(s) 14 above, and further in view of Young et al., US PGPUB No. 20180357794 A1, hereinafter Young.

	
Regarding claim 16, Ahn in view of Ilic further discloses the mixed reality system according to claim 14, the clustering method (Ahn; the clustering [¶ 0090-0091]).
Ahn as modified by Ilic fails to disclose the clustering method comprises K-means clustering or Mean-shift clustering.
However, Young teaches the clustering method comprises K-means clustering or Mean-shift clustering (Young; the clustering method comprises K-means clustering or Mean-shift clustering [¶ 0101]).
Ahn in view of Ilic and Young are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Ahn as modified by Ilic, to incorporate the clustering method comprises K-means clustering or Mean-shift clustering (as taught by Young), in order to provide a higher resolution imaging for a user (Young; [¶ 0003-0005]).



Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Ilic, and further in view of Castaneda et al., US PGPUB No. 20210035356 A1, hereinafter Castaneda.

	
Regarding claim 1, Ahn discloses a computing apparatus and a head-mounted display (Ahn; a computing apparatus and a wearable smart device (i.e. HMD, glasses) [¶ 0094 and ¶ 0096-0098]), wherein the head-mounted display comprising components (Ahn; the wearable smart device (i.e. HMD, glasses) comprising one or more components [¶ 0094 and ¶ 0096-0098]), and the method (Ahn; the method [¶ 0085-0088]; moreover, image processing [¶ 0089-0091] in relation with a system [¶ 0094 and ¶ 0096-0098]) comprises the following steps: 
analyze a plurality of light regions of a plurality of continuous images (Ahn; instructions, as addressed above, to analyze a plurality of light regions of a plurality of continuous images/tiles [¶ 0049-0052]; wherein, a lighting operation of calculating  an influence of a light source on a pixel [¶ 0083]; moreover, assigning lighting to each tile [¶ 0083-0084]), and project each of the light regions according to a coordinate position of the head-mounted display corresponding to the continuous images to generate a plurality of three-dimensional vectors (Ahn; project each of the light regions according to a coordinate/point position of the wearable smart device (i.e. HMD, glasses) corresponding to the continuous images/tiles to generate a plurality of 3D vectors [¶ 0056-0057 and ¶ 0060-0061]; moreover. a tile including the point is determined using a normal vector direction [¶ 0062-0063]; still further, dot product operations in relation with vector calculations in determining coordinates/points [¶ 0064-0066], VPLs sampled in 3D space [¶ 0075-0076]; wherein, a virtual point light (VPL) sampled in 3D space is in relation with one or more vectors [¶ 0046-0048]), wherein the continuous images comprise a current image (Ahn; the continuous images/tiles comprise a current image [¶ 0045-0046 and ¶ 0051-0052], as illustrated within Fig. 2); 
cluster the three-dimensional vectors to predict a directional light in the current image (Ahn; instructions, as addressed above, to cluster the 3D vectors to predict a directional light in the current image [¶ 0089-0092]); and 
calculate a plurality of intersection points between the three-dimensional vectors (Ahn; instructions, as addressed above, to calculate a plurality of intersection points between the 3D vectors [¶ 0053, ¶ 0058, and ¶ 0078-0079]; moreover, directions of the normal vector n of one or more points [¶ 0060-0061]), and predict a point light in the current image according to the intersection points (Ahn; predict/estimate a point light in the current image according to the intersection points [¶ 0084 and ¶ 0087-0088]; moreover, virtual point light [¶ 0046, ¶ 0048, and ¶ 0061]). 
Ahn fails to disclose a method for detecting a real-world light source in mixed reality, applicable to a mixed reality system, wherein the head-mounted display comprises an image capturing apparatus.
However, Ilic teaches the head-mounted display comprises an image capturing apparatus (Ilic; the wearable smart device (i.e. HMD, glasses) [¶ 0026] comprises an image capturing apparatus connected to the computing apparatus [¶ 0032-0033 and ¶ 0041], as illustrated within Fig. 1 and Fig. 3).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Ahn, to incorporate the head-mounted display comprises an image capturing apparatus (as taught by Ilic), in order to provide an augmented reality environment that allows for improved user immersion (Ilic; [¶ 0003-0005]).
Ahn fails to disclose a method for detecting a real-world light source in mixed reality, applicable to a mixed reality system.
 Castaneda teaches a method for detecting a real-world light source in mixed reality (Castaneda; detecting a real-world light source in mixed reality [¶ 0082 and ¶ 0084-0086]), applicable to a mixed reality system comprising a computing apparatus and a head-mounted display (Castaneda; applicable to a mixed reality system comprising a computing apparatus and a head-mounted display [¶ 0032 and ¶ 0084-0086]), wherein the head-mounted display comprises an image capturing apparatus (Castaneda; the HMD comprises an image capturing apparatus [¶ 0084-0085]).
Ahn in view of Ilic and Castaneda are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Ahn as modified by Ilic, to incorporate a method for detecting a real-world light source in mixed reality, applicable to a mixed reality system comprising a computing apparatus and a head-mounted display, wherein the head-mounted display comprises an image capturing apparatus (as taught by Castaneda), in order to provide an augmented reality environment that allows for improved user immersion (Castaneda; [¶ 0001-0002]).

Regarding claim 3, the rejection of claim 3 is addressed within the rejection of claim 12, due to the similarities claim 3 and claim 12 share, therefore refer to the rejection of claim 12 regarding the rejection of claim 3.

Regarding claim 4, the rejection of claim 4 is addressed within the rejection of claim 14, due to the similarities claim 4 and claim 14 share, therefore refer to the rejection of claim 4 regarding the rejection of claim 4.

Regarding claim 5, the rejection of claim 5 is addressed within the rejection of claim 15, due to the similarities claim 5 and claim 15 share, therefore refer to the rejection of claim 15 regarding the rejection of claim 5.



Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Ilic and Castaneda as applied to claim(s) 14 above, and further in view of Young et al., US PGPUB No. 20180357794 A1, hereinafter Young.
	
Regarding claim 6, the rejection of claim 6 is addressed within the rejection of claim 16, due to the similarities claim 6 and claim 16 share, therefore refer to the rejection of claim 16 regarding the rejection of claim 6.




Allowable Subject Matter

Claims 2, 7-9, 11, and 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion

Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


CHARLES LLOYD. BEARD
Examiner
Art Unit 2616



/CHARLES L BEARD/Examiner, Art Unit 2616